Citation Nr: 1420863	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  06-10 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of cold weather injury of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to February 1955.

He appealed to the Board of Veterans' Appeals (Board/BVA) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, as support for his claim, he testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A transcript of his hearing testimony is in the claims file.

The Board subsequently, in September 2009 and again in September 2011, remanded the claim for further development.  Thereafter, in April 2013 the Board issued a decision that, in pertinent part, denied this claim of entitlement to service connection for residuals of cold injury to the feet.  The Veteran appealed to the U. S. Court of Appeals for Veterans Claims (CAVC/Court).  The private attorney who represented him in his appeal to the Court and VA's Office of General Counsel filed an April 2013 Joint Motion asking the Court to vacate the Board's decision denying this claim and to remand this claim back to the Board for further development and readjudication in compliance with directives specified.  The Court granted that Joint Motion for Partial Remand and since has returned the case to the Board for this compliance.  

The Board, in turn, is remanding this claim to the Agency of Original Jurisdiction (AOJ).

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).



REMAND

Per the terms of the Court-granted Joint Motion for Partial remand, to ensure comprehensiveness of the record, and in light of evidence setting forth a framework under which there may exist a causal relationship between the pathology of the Veteran's feet and cold weather injury in service, a VA compensation examination is being scheduled for a medical nexus opinion concerning this determinative issue.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4) (2013).  See also, McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule a VA compensation examination for a medical nexus opinion regarding the etiology of this claimed disability - particularly its alleged relationship  with the Veteran's military service.  The claims folder must be provided to and reviewed by the examiner in conjunction with this requested VA examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

The VA examiner is initially requested to determine all present pathology and clinical conditions affecting the Veteran's feet.  For all identified, the examiner is then asked to comment on the likelihood (very likely, as likely as not, or unlikely) the disorder is the result of cold weather injury during the Veteran's service.


In making this important determination, the examiner is advised that, as this alleged cold-weather injury was sustained in connection with participation in combat during the Korean Conflict, the Veteran's assertions of this injury in service are presumed competent and credible and, therefore, ultimately probative that this type of trauma occurred during his service.  Medical opinion nonetheless is needed concerning whether any of his current foot disability is a result or consequence.  See Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

Therefore, in providing this requested opinion, the VA examiner should comment on the significance, if any, of the clinical history indicating ongoing onychomycosis and intermittent swelling of the feet, as well as an April 2009 notation of reddish scaling of the feet.  Please further take into consideration recent statements from the Veteran to the effect that his feet and toes were at times numb, and that his toes were prone to severe discoloration.

It is most essential the examiner discuss the underlying rationale for all opinions expressed, if necessary citing to specific evidence in the file supporting conclusions.  However, if the examiner cannot respond to this inquiry without resorting to mere speculation, he/she must so state but, more importantly, also explain why it is not feasible or possible to provide a responsive medical nexus opinion - such as by indicating whether additional evidence or other procurable data is needed, there are multiple possible etiologies with none more prevalent than another, the limits of medical knowledge have been exhausted, or whatever may be the case.

2. Review the report of the examination to ensure it is responsive to the question asked.  If not, obtain all necessary additional information.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268, 271 (1998). 

3. Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

